Title: To George Washington from Jacques-Marie-Blaise, Chevalier [de] Segond de Sederon, 27 August 1783
From: Segond de Sederon, Jacques-Marie-Blaise, Chevalier [de]
To: Washington, George


                        
                            Dear General
                            prince town 27 of august 1783
                        
                        Lieutenant de baulieu & I both of late pulansky’s legion and the only remains of it as prisoners of
                            war, having no chief to support their claims before Congress, humbly entreat your excellency to submitt this letter before
                            that honorable body, that we may be treated at this period of the revolution on the same footing, with armand’s legion
                            officers, having incurred the same dangers & served the same number of years.
                        ’Tis true our Captivity has prevented us from being at this moment in the legion of general armands but as
                            fully appears from the opinion of the honorable board of officers who sat last winter on my Case, baron de Stuben
                            president, I could not be displaced by this only Circumstance which was my misfortune and not my fault
                            and had I regularly being exchanged before this cessation of hostilities I had a right to a Command in the
                            army of the united States.
                        As prisoners of war no arrangement nor reform of the army could affect us till effectively exchanged, nor
                            could we either form any demand untill that time, and therefore remained in a passive .
                        the arrival of the preliminarie articles Causing a Cessation of hostilities, a general delivery of prisoners
                            took place and soon after Congress disbanding that part of the army which was for the war, saw our subsistance stoped;
                            could we have Look’d upon ourselves as entirely free from our parole before the ratification of the definitive
                            peace or even could we have at that moment got our accounts settled we might have
                            gone home and would not now entreat your excellency of extending to us the same favor he has granted to  officers who chose
                            to remain at Camp untill a final liquidation of Our account.
                        but should my difficulties arise in the prosecutuon of the definitive treaty which would
                            prolonge the war, could we in strict honor take up arms against a power we are bound by our parole not
                            to act against untill regularly exchanged, having never resigned our commission in the army of the united states nor
                            personaly being deranged as prisoner of war are we not bound to remain untill peace is finally established or the army
                            entirely disbanded—this granted should we not receive our subsistance and enjoy our former emoluments untill that period.
                        Can we besides with any consistency leave america without at least Carrying with us an evidence that any
                            thing is due for our services? Should we not incurr the blame of our parents & friends were we to depart before
                            our accounts be liquidated, balances ascertained, & certificates given us for the succes due?
                        yet if our subsistance is stoped from us if no farther emoluments are given us is there any justice in
                            detaining of us here for months for the termination of our affairs and cause us to expend more money in that time than we
                            shall probably receive at the end of it.
                        often allready during this war we have recurred to our friends for temporary succour, expecting at the
                            closure of it to be able of defraying our depts and in a manner foever receiving a Compensation of our services, we see
                            just now very little prospect of obtaining either the one or the other and what makes our Circomstance more unfavourable
                            ’tis our being foreigners & consequently far from our respective homes.
                        When early in this war we became venturers in the cause of america Little we could & little we did
                            flatter ourselves of a Certain compensation—but america succesfull and having Cooperated to her success we have a certain
                            right to expect  a generous acquital of her depts and it would be mortifying to be frustrated in our
                            expectations.
                        May these Considerations induce your excellency to recommend us to the honorable the congress that as
                            allready you have granted to many individuals of the army we may receive our subsistance untill a final liquidation of our
                            accounts or at least untill the arrival of the definitive treaty.
                        fully Convinced that if our request which to us appears just strikes you in the same light, a single line
                            from your hand will give it a final sanction we humbly intreat your excellency to reple this once his
                            interest in favour of the remains of a corps who mostly fell in the defence of this country, and who may be said, expired
                            with his chief on the walls of Savanah—I have the honor to be with the greatest consideration of your excellency the most
                            humble & obedient servant
                        
                            
                                le che. de Segond
                        
                    